DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 8-11, 14-15, 17 and 18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Pedenko et al (US 8,696,482).
In Regards to claim 1, Pedenko discloses:
utilizing a plurality of sensors comprising a plurality of accelerometers and/or gyroscopes to record in a software application acceleration and movement data of a putter-type golf club before, during, and after a plurality of putter strokes (3:35 – 4:6, a device is attached to a golf club shaft and includes an accelerometer and gyroscope to analyze a golf swing at every point of the swing);

wherein a putter-type golf club comprises a putter grip, a putter shaft, and a putter head (4:18-58, the golf club includes a grip, shaft and head):

wherein the plurality of sensors are attached to the putter-type golf club (Fig. 2A);

analyzing the recorded acceleration and movement data of the putter-type golf club to determine at least one of a closing angle, an impact angle, a stroke tempo, an impact lie angle, a shaft lie angle, and a shaft loft angle (5:65 – 6:28, the application calculates at least stroke tempo and angles of attack).

In Regards to claim 2, Pedenko discloses that which is discussed above. Pedenko further discloses that:
a plurality of user and session information is entered into the software application, wherein the plurality of user and session information is a least one of user handedness, a user handicap, user height, a user wrist to floor distance, a user address stance type, a fitting green speed, and putter shot miss pattern type (4:59-63, 9:11-26, an input is provided to allow a user to input various biometric information including height, user wrist to ground distance, etc.).

In Regards to claim 8, Pedenko discloses that which is discussed above. Pedenko further discloses that:
the plurality of putter strokes comprises three putter strokes (5:1-10, a plurality of swings can be recorded and analyzed, the examiner interprets such an ability to reasonably allow a player to have three strokes analyzed).

In Regards to claim 9, Pedenko discloses that which is discussed above. Pedenko further discloses that:
the plurality of putter strokes comprises five putter strokes (5:1-10, a plurality of swings can be recorded and analyzed, the examiner interprets such an ability to reasonably allow a player to have five strokes analyzed).

In Regards to claim 10, Pedenko discloses that which is discussed above. Pedenko further discloses that:
the plurality of sensors is located within a portable electronic device (3:35 – 4:6, Fig. 2A, a device is attached to a golf club shaft and includes an accelerometer and gyroscope to analyze a golf swing at every point of the swing) and 
the software application runs on said portable electronic device (4:18-39, the housing also includes a stored computer program for performing the analysis).

In Regards to claim 11, Pedenko discloses that which is discussed above. Pedenko further discloses that:
the method further comprises attaching a portable electronic device holder to the putter shaft and securing the portable electronic device into the portable electronic device holder prior to utilizing the plurality of sensors to collect data (Fig. 2A).

In Regards to claim 14, Pedenko discloses that which is discussed above. Pedenko further discloses that:
at least one of the closing angle, the impact angle, the stroke tempo, the impact lie angle, and the shaft lie and loft angles of a first putter stroke of the plurality of putter strokes is compared to at least one of the closing angle, the impact angle, the stroke tempo, the impact lie angle, and the shaft the shaft lie and loft angles of a second putter stroke of the plurality of putter strokes (5:1-10, a plurality of swings can be recorded, analyzed and compared using the calculated characteristics and allowing the characteristics to be compared).

In Regards to claim 15, Pedenko discloses that which is discussed above. Pedenko further discloses that:
the software application is configured to display a plurality of function options on a user interface (Fig. 7A).

In Regards to claim 17, Pedenko discloses that which is discussed above. Pedenko further discloses that:
the plurality of function options comprises at least a first function option and a second function option (Fig. 7A); and

the plurality of putter strokes is greater within the second function option than the first function option (6:29-43, the data is uploaded to a website were a user can access and review advanced comparisons, the examiner interprets such a feature as including at least a second option  allowing the user to view such a comparison as a second function).

In Regards to claim 18, Pedenko discloses that which is discussed above. Pedenko further discloses that:
the plurality of function options comprises at least a first function option, a second function option, and a third function option (Fig. 7A);

the third function option allows comparison of a first putter stroke of the plurality of putter strokes to a second putter stroke of the plurality of putter strokes (6:29-43, the data is uploaded to a website were a user can access and review advanced comparisons, the examiner interprets such a feature as including at least a second option  allowing the user to view such a comparison as the third function). 


















Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pedenko et al (US 8,696,482) in view of Stites (US 2011/0081986).
In Regards to claim 3, Pedenko discloses that which is discussed above. However, Pedenko does not specifically disclose that:
a recommended putter head relative weight recommendation is made from a group consisting of heavier, lighter, counter balanced, or same. 

Stites discloses that:
a recommended putter head relative weight recommendation is made from a group consisting of heavier, lighter, counter balanced, or same (paragraph [0084], data collected is used to recommend a golf club head weight positioning, i.e., the relative weight is the same). 

Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to integrate the putter head recommendation as taught by Stites into the system as taught by Pedenko in order to aid golfer’s in improve their performance (Stites, paragraph [0003]). 



In Regards to claim 4, Pedenko and Stites discloses that which is discussed above. 
Although Pedenko nor Stites specifically disclose that:
the stroke tempo is designated as one of the group consisting of: quick, medium, and slow;
the stroke tempo is defined by a ratio of a backswing time to a downswing time of a putter stroke; the quick stroke tempo is designated when the ratio is 1.8 or less; the medium stroke tempo is designated when the ratio is greater than 1.8 and less than or equal to 2.2; and the slow stroke tempo is designated when the ratio is greater that 2.2.

It would have been an obvious design choice to one of ordinary skill at the time of filing to designate the stroke tempo, as taught by Pedenko and Stites, as doing such would not have modified the operation of the device as claimed.

In Regards to claim 5, Pedenko and Stites discloses that which is discussed above. 
Although Pedenko nor Stites specifically disclose that:
for an equal miss-hit frequency on short and long putts: when a quick stroke tempo is designated, the recommended putter head relative weight is lighter; when a medium stroke tempo is designated, the recommended putter head relative weight is selected from the group consisting of: heavy and same; and when a slow stroke tempo Is designated, the recommended putter head relative weight is heavier. 

It would have been an obvious design choice to one of ordinary skill at the time of filing to recommend certain clubs in certain scenarios and other clubs in other scenarios, as doing such would not have modified the operation of the device as claimed.

In Regards to claim 6, Pedenko and Stites discloses that which is discussed above. 
Although Pedenko nor Stites specifically disclose that:
for a higher miss-hit frequency on short putts than long putts: when a quick stroke tempo is designated, the recommended putter head relative weight is heavier, when a medium stroke tempo is designated, the recommended putter head relative weight is selected from the group consisting of heavier and counter balanced: and when a slow stroke tempo Is designated, the recommended putter head relative weight is selected from the group consisting of heavier and counter balanced.

It would have been an obvious design choice to one of ordinary skill at the time of filing to recommend certain clubs in certain scenarios and other clubs in other scenarios, as doing such would not have modified the operation of the device as claimed.

In Regards to claim 7, Pedenko and Stites discloses that which is discussed above. 
Although Pedenko nor Stites specifically disclose that:
for a higher miss-hit frequency on long putts than short putts: when a quick stroke tempo is designated, the recommended putter head relative weight is selected from the group consisting of lighter and same; when a medium stroke tempo is designated, the recommended putter head relative weight is lighter; and when a slow stroke tempo Is designated, the recommended putter head relative weight is selected from the group consisting of heavier or same. 

It would have been an obvious design choice to one of ordinary skill at the time of filing to recommend certain clubs in certain scenarios and other clubs in other scenarios, as doing such would not have modified the operation of the device as claimed.

Allowable Subject Matter
Claims 12, 13 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON PINHEIRO whose telephone number is (571)270-1350. The examiner can normally be reached M-F 8:00A-4:30P ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 571-270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Jason Pinheiro/Examiner, Art Unit 3715                                                                                                                                                                                                        
/Jay Trent Liddle/Primary Examiner, Art Unit 3715